Title: To Benjamin Franklin from Lafayette, [6 December 1779]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


Dear Sir
Monday Evening [December 6, 1779]
I told what you know as Coming from Myself, and the Answer has been that some thing would be done that way—being ask’d what You had Said to me on that affair, I Answerd that we had spoken on it in General terms, But in the same time thought proper most strongly to urge on a speedy supply. They are Before all waiting for intelligences from Count Destaing and none as yet has Come to hand— There was however a Report of some Ship being Arriv’d from Newyork and Count Destaing being on the Coasts of Georgia— But all that I take to be very Uncertain.
Pray, let me have our friends speech from the throne which I have forgotten to ask from the Ministers when I paid them My visit.
Most Respectfully I am dear sir Yours
Lafayette
In Case you have Got Any intelligence I heartly will thank you for them.
 Notation: La Fayette.